Citation Nr: 1454988	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-07 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for right knee disability, and if so, entitlement to that benefit.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for left knee disability, and if so, entitlement to that benefit.  

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an ear condition, and if so, entitlement to that benefit.  

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for arthritis of neck and right wrist.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to a disability rating in excess of 50 percent, prior to July 6, 2012, for posttraumatic stress disorder (PTSD).

8.  Entitlement to a disability rating in excess of 10 percent for right ankle sprain.

9.  Entitlement to a compensable disability rating for residuals of malaria.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 6, 2012.  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971, January 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.

The Board notes that the RO characterized the Veteran's claim of entitlement to service connection for arthritis to include not only his neck and right wrist, but also his bilateral knees.  The Board notes, however, that the bilateral knee disabilities, including arthritis, are part and parcel to the claims to reopen for the left and right knee disabilities.  As such, the issues are properly characterized on the cover page of this decision.  

In January 2013, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for left ear condition, heart disability, disabilities of the neck, right wrist, and back, and increased rating claims for right ankle disability and malaria are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed January 1987 rating decision, the RO denied the Veteran's claims of entitlement to service connection for right knee disability, left knee disability, and ear condition. 

2.  In an unappealed March 1996 rating decision, the RO declined to find that new and material evidence had been received to reopen the Veteran's previously denied claim of entitlement to service connection for a left knee disability.  

3.  Evidence received since the January 1987 and March 1996 rating decisions includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for right knee disability, left knee disability, and ear condition; such evidence is not cumulative or redundant of evidence already of record.

4.  A right knee disability was not shown during service, or for many years thereafter, and is not shown to be related to any event, injury, or disease during active service.

5.  Clear and unmistakable evidence shows that the Veteran's left knee disability preexisted service and clear and unmistakable evidence shows that the left knee disability was not aggravated by service.

6.  Prior to July 6, 2012, the Veteran's PTSD was manifested by symptoms such as nightmares, difficulty sleeping, intrusive thoughts, constricted affect, somewhat exaggerated startle response, depression, irritability, slight concentration and memory problems, and impairment of relationships with others, all resulting in deficiencies in most areas, but less than total social and occupational impairment.

7.  Prior to July 6, 2012, the Veteran was service-connected for PTSD, to be assigned a 70 percent rating; residuals of a right ankle sprain rated as 10 percent disabling; tinnitus rated as 10 percent disabling; malaria rated as noncompensable; and bilateral hearing loss also rated as noncompensable.  His combined rating was 80 percent.  

8.  With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment prior to July 6, 2012.  

CONCLUSIONS OF LAW

1.  Evidence received since the January 1987 rating decision in relation to the Veteran's claim for entitlement to service connection for a right knee disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Evidence received since the March 1996 rating decision in relation to the Veteran's claim for entitlement to service connection for a left knee disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Evidence received since the January 1987 rating decision in relation to the Veteran's claim for entitlement to service connection for an ear condition is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

5.  The Veteran's pre-existing left knee disability was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 38 C.F.R. § 3.303 (2014).

6.  Prior to July 6, 2012, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

7.  Prior to July 6, 2012, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in October 2007, February 2008, July 2008, and October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection, TDIU, and increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  In June 2009, VA requested any outstanding Social Security Administration (SSA) records.  SSA replied that same month indicating that the records did not exist and any further attempts to search for them would be futile.  In August 2009, VA notified the Veteran that the SSA records were unavailable and asked him to provide any copies of them that he may have in his possession.  To date, the Veteran has not provided any copies of SSA records.  As such, the Board finds that all reasonable attempts have been made to obtain the Veteran's SSA records and any further attempts would be futile.  

Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided VA examinations in December 2011.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiners concluded that the Veteran's right and left knee disabilities were not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions obtained in this case are adequate.  

With respect to claim for increased rating, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA PTSD examination most recently in July 2012.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the July 2012 examination report in this case is adequate upon which to base a decision.  

Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection, TDIU, and increased rating.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's service connection claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claims to Reopen

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for right knee disability, left knee disability, and ear condition.

Service connection for an ear condition, right knee disability, and left knee disability was originally denied in a January 1987 rating decision.  The bases of the denials was that there was no current diagnosis of a right knee disability, the left knee disability existed prior to service and was not aggravated during service, and he did not have a current ear condition.  The Veteran did not appeal this decision and it became final.  In March 1996, the RO declined to find that new and material evidence had been received to reopen the previously denied claim of entitlement to service connection for a left knee disability.  The Veteran did not appeal this decision and it also became final.  

Since the January 1987 and March 1996 rating decisions, the Veteran has submitted numerous pieces of evidence and argument.  This evidence includes a current diagnosis of osteoarthritis of the right knee, MRI of the left knee showing increasing symptomatology, wife's statement as to the severity of the Veteran's left knee disability, a diagnosis of old perforation of the left eardrum, December 2011 VA examination of both knees, and January 2012 VA examination of the ears.  

Additionally, the Veteran has submitted further arguments that if presumed credible for purposes of reopening, show a link between the Veteran's right knee disability, left knee disability, and ear condition and his military service.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for right knee disability, left knee disability, and ear condition.  See 38 C.F.R. § 3.156(a).

Claims for Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Right Knee

The Veteran contends that he has a right knee disability attributable to his military service. 

A review of the service treatment records shows no treatment for or complaints related to the Veteran's right knee.  Following service, the Veteran first complained of right knee problems in the mid-1980s.  

There is no question that the Veteran is currently diagnosed as having a right knee disability-described as osteoarthritis of the right knee and/or degenerative joint disease of the right knee.  Thus, the question before the Board is whether the Veteran's current right knee disability is attributable to an event, disease, or injury incurred during service.  

In December 2011, the Veteran underwent a VA examination of the right knee.  He was diagnosed as having osteoarthritis/degenerative joint disease of the right knee.  Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's current right knee disability is not related to a disease, injury, or event incurred during active duty.  In reaching this conclusion, the examiner noted that the Veteran's right knee disability was more likely than not due to his post-service employment as a roofer, carpenter, and handyman and the aging process.  Additionally, the Veteran reported that he did not require treatment for his right knee until many years following separation from service, and service treatment records did not show any complaints of a right knee disability.  There is no opinion to the contrary.  

A review of the VA treatment records shows occasional treatment for right knee pain.  None of these records, however, include an opinion linking his current right knee disability to his active duty.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability.  It is clear that the Veteran has a current right knee disability.  As noted above, he contends that his current disability is due to a right knee injury incurred during active duty, but based upon the evidence of record, the Board concludes it was not. 

First, as shown above, the Veteran was not diagnosed as having osteoarthritis of the right knee within his first post-service year, nor has he so contended.  As such, he is not entitled to service connection for a right knee disability on a presumptive basis.

The Board finds the opinion expressed in the December 2011 VA examiner's report to be credible and highly probative as to the element of nexus.  The report was based on a careful review of the claims file, including a detailed notation of the Veteran's medical history and complaints.  The examiner also reviewed relevant VA and private treatment records.  Further, a complete and through rationale is provided for the opinion rendered.  During the course of post-service treatment, the Veteran generally did not report any in-service injury to his right knee, nor did he report any history of chronic right knee complaints since service or the claimed injury itself.  Additionally, the Veteran's diagnosis has been attributed to his post-service physical employment and the aging process.  As such, the examiner concluded that the Veteran's right knee disability is less likely than not related to an event, injury, or disease while on active duty. 

The Board has considered the Veteran's that his current right knee disability is due to jumping/parachuting during service.  The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  However, to the degree that such symptomatology satisfies the criteria for service connection for a right knee disability, the Board places far greater weight on the opinion of the December 2011 VA examiner.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of the right knee disability or a medical opinion regarding the etiology of his right knee disability.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

Again, the most probative medical evidence specifically rules out a relationship between the Veteran's current right knee disability and his military service.  The Board places more weight on the opinion of the competent VA medical professional who provided the December 2011 opinion, based on review of the medical records and claims file, and following examination and interview of the Veteran, than on the Veteran's lay assertions that his current right knee disability is attributable to his in-service injury. 

In summary, the preponderance of the evidence demonstrates that the Veteran's osteoarthritis of the right knee was not caused or aggravated by his military service.  The Veteran has not provided any competent and credible evidence to show his current right knee disability is related to an event, injury, or disease incurred during service. 

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Left Knee

The Veteran contends that his current left knee disability was aggravated during his period of active duty.  He has clearly stated that he underwent a left meniscectomy prior to his military service.  

In his October 1968 Report of Medical History, the examiner noted that the Veteran underwent a left knee removal of cartilage in 1965.  

In a January 1971 service treatment note, the Veteran had reported occasional swelling and pain in his left knee.  

In the January 1973 Report of Medical History, the examiner noted that the Veteran had a left knee meniscectomy without residuals.  Upon further evaluation, the orthopedist indicated that the Veteran was currently asymptomatic in the left knee following a 1967 surgery.  A notation was made on the examination report indicating that the Veteran's arthrotomy of the left knee was not considered disabling.  He was placed on a T3 profile for one month.  

In June 1973, the Veteran south treatment for recurrent left knee pain and  swelling, with an episode of giving way.  It was noted that he had a left knee meniscectomy in 1967.  The orthopedist noted that he doubted any significant pathology in his joint.  

Discharge physical examinations dated in August 1971 and October 1974 were devoid of any notation of a left knee disability.  Musculoskeletal examinations were negative.  In both reports, the Veteran's left knee surgical scar was described, but it had existed prior to service.  

During a 1981 VA examination, the Veteran reported undergoing a medial meniscectomy of the left knee two years prior to active duty.  The examiner noted that the Veteran is somewhat symptomatic on stress, but has no acute symptoms in the left knee. 

Following service, the Veteran had some occasional treatment for left knee pain.  None of these records, however, show that his left knee pain was caused or aggravated by service.

In December 2011, the Veteran was afforded a VA examination of the left knee during which he was diagnosed as having degenerative joint disease of the left knee, status-post medial meniscectomy in 1967.  The examiner indicated that the left knee disability "[e]xisted prior to active duty service and [was] not hastened or worsened [beyond] natural progression with active duty service."  The examiner noted that the Veteran had mild functional limitations in the left knee.  The examiner included a detailed account of the Veteran's reported medical history-including his preservice left knee surgery and waiver for enlistment.  The Veteran reported serving as a paratrooper during service, but could not recall how soon after military discharge he saw a medical professional for left knee complaints.  

Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's current left knee disability "clearly and unmistakably existed prior to service, [and] was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  In reaching this conclusion, the examiner noted that there is clear evidence that the Veteran underwent a left medial meniscectomy in 1967 that he was medically cleared for enlistment, and was seen in service many times for left knee pain.  Physical examinations of the left knee during service were unremarkable for abnormal findings in the left knee.  The examiner ultimately found that "[w]ith consideration of all the risk factors for DJD, it is [her] opinion [that the] Veteran's medial meniscectomy of left knee preexisted his active duty service and the development of DJD was not hastened or worsened by his active duty service and more likely than not [it is] due to [the] aging process, [and post-service] employment as a carpenter and roofer."  There is no clinical opinion to the contrary.  

Initially, the Board notes that the Veteran's reports of medical history at enlistment showed his report of a left knee surgery/meniscectomy in 1967, but he was not otherwise shown to have any left knee residuals at either enlistment.  As such, the Veteran will be presumed to have entered both periods of service in sound condition with respect to any left knee disability.  38 U.S.C.A. §§ 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence clearly shows that the Veteran's left knee disability preexisted his military service.  As noted above, the December 2011 VA examiner considered the contemporaneous evidence of record, including the post-service clinical records, and concluded there was clear and unmistakable evidence that the Veteran's left knee disability preexisted his military service and was not aggravated thereby.  The Board finds that this conclusion is clearly supported by the medical evidence of record.  Moreover, the examiner provided a detailed rationale indicating that the Veteran was clearly shown to have undergone a left knee surgery prior to service, some treatment for left knee pain during service without any remarkable problems found, and had post-service employment as a roofer/carpenter.  

The examiner, nevertheless, found that the in service treatment for left knee problems are not representative of an aggravation beyond the natural progression of his left knee disability.  The Board finds that this examination report is the most probative evidence regarding the question of pre-existence of a left knee disability and whether such was aggravated during service.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the above, the Board finds that the Veteran's currently diagnosed degenerative joint disease of the left knee, status-post medial meniscectomy clearly and unmistakably preexisted his military service, and it was not clearly and unmistakably aggravated beyond its natural progression during service.  Although the Veteran did not have a specific finding of a left knee disability at the time of enlistment, he clearly reported a preservice surgery on the left knee and this is supported by the medical evidence of record.  Additionally, the competent and credible evidence of record shows that the Veteran's left knee disability was clearly and unmistakably not aggravated during his military service.  On the contrary, while the Veteran received treatment for knee pain during service, physical examinations of the left knee during service were unremarkable for abnormal findings in the left knee.  As the left knee disability underwent no permanent increase in severity during service, aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the record demonstrates a current diagnosis of a left knee disability, it does not contain reliable evidence of aggravation of the pre-existing left knee disability in service. 

Furthermore, even if the Veteran were sound upon entry into active duty, the evidence does not show in-service onset of a left knee disability.  He was treated for swelling and pain in the left knee, but the orthopedist found no significant pathology in the left knee.  The 2011 VA examiner did not link the Veteran's current disability to service.  Furthermore, the Board has also considered the Veteran's statements concerning the etiology of this claimed disability, and the lay statements.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, although the Board recognizes that the Veteran is sincere in his belief that his current left knee problems are related to his time in service, he is not otherwise competent to state whether his left knee disability is related to service or aggravated thereby.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

To the extent that the Veteran reports that he had symptoms of a left knee disability during service and that he experienced worsening symptoms in the years following service, the Board the Veteran is competent to report that he experienced such symptoms.  Jandreau.  However, competence and credibility are separate matters which must be addressed.  Although the Veteran currently reports a history of left knee problems dating to service, there are no competent clinical opinions linking his currently diagnosed left knee disability to service, and in fact, the only competent evidence of record (the December 2011 opinion) shows no link.  The service treatment records are evidence against the claim.  Notably, the Veteran has neither identified nor submitted any evidence which shows worsening of his left knee disability during service.  Any assertion that the Veteran "noted" worsening of his left knee disability during service is not credible.  See Savage v. Gober, 10 Vet. App. 488 (1997); McCormick v. Gober, 14 Vet. App 39 (2000).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left knee disability, and the benefit of the doubt rule does not apply.  See generally 38 U.S.C.A. § 5107(b).

Increased Ratings Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD

The Veteran contends that his PTSD warrants a rating higher than 50 perfect prior to July 6, 2012.  

By way of background, service connection for PTSD was originally awarded in a January 2009 rating decision.  The RO assigned a 50 percent rating, effective March 14, 2008.  The Veteran appealed the rating assigned.  In a November 2012 rating decision, the RO increased the Veteran's rating for PTSD to 100 percent, effective July 6, 2012.  As such, the relevant appeal period is prior to July 6, 2012.  

The Veteran filed his service connection claim for PTSD in March 2008.  A review of the VA treatment records in the year prior to his claim shows that he requested a VA psychiatric consult in February 2008 for depression.  During his initial evaluation, the Veteran's chief complaint was depression, lack of energy, thoughts of suicide, poor sleep, "feels slowed down," and impaired concentration.  The Veteran reported that he is currently married (second marriage) for the past 16 years, and he described his relationship with his spouse and children as "good."  

Upon mental status examination, the Veteran was alert in all spheres, normal speech, eye contact, appearance, body movements, and posture.  His attitude was friendly and he was cooperative.  He described his mood as depressed, and his affect, thought processes, and thought content were all appropriate.  The Veteran reported current suicidal ideation with no plan, but denied any homicidal ideation.  Long- and short-term memory was fair and judgment was good.  The treating professional diagnosed PTSD and major depression (severe) and assigned a GAF of 55.  

In December 2008, the Veteran underwent a VA PTSD examination, during which he reported very depressed mood, intense suicidal ideation without plan or intent, irritability, hypervigilance, and sleep difficulties due to noise.  The Veteran was extremely tearful.  He indicated that he was unable to tolerate crowds, avoids talking about his Vietnam experiences, has a limited social life, and increasing stress due to financial issues and losing his home.

Upon mental status examination, the Veteran was shown to be alert and oriented in all spheres.  Conversation was adequate and he had no abnormality of posture.  Psychomotor activity and speech were within normal limits.  The Veteran reported his mood as depressed and his affect was very tearful.  In regards to his suicidal ideation, he indicated that he would not harm himself due to his religious values.  He denied any current homicidal ideation.  He endorsed problems with concentration as evidenced by the examiner repeating questions, but otherwise his thought processes were goal-directed.  Thought content was within normal limits, and there was no evidence of a perceptual disorder.  The examiner indicated that the Veteran's judgment appeared function and his insight appeared adequate.  The Veteran was able to maintain his own activities of daily living, was appropriately dressed, and capable of managing funds.  There was no evidence of substance abuse.  The Veteran reported that he stopped working two and a half years prior as a roofer due to physical complaints.  

In sum the examiner indicated that the Veteran's symptoms are consistent with PTSD including feelings of guilt, irritability, sadness, intrusive daytime thoughts, and hypervigilance.  Again, the examiner noted that the Veteran has intermittent suicidal ideations without plan or intent.  His concentration is mildly impaired due to this symptoms, and he has exhibited "fairly significant depressive symptomatology," which the examiner attributes to his PTSD.  The examiner indicated that the Veteran undergoes treatment at the VA outpatient clinic in Biloxi where he attends a PTSD group and finds it somewhat helpful.  The Veteran reported trying to stay busy with activities, but has difficulty with active engagement.  He does the cooking at home and yard work.  

The examiner diagnosed the Veteran as having major depressive disorder, recurrent, moderate, and chronic PTSD.  She assigned a GAF of 50.  She indicated that his symptoms have adversely affected his psychosocial functioning and quality of life since returning from Vietnam.  She opined that the Veteran's PTSD symptoms are falling into the severe range.  

In 2009, the Veteran's wife submitted a statement regarding the Veteran's PTSD symptoms.  She essentially stated that the Veteran is socially withdrawn-he does not contact relatives, does not initiate anything fun, does not do anything fun with their children, and will not look at others when speaking with them.  She noted his sleep disturbance and his anxiousness.  She further indicated that the Veteran is emotional and irritable.  

In September 2009, the Veteran underwent a psychological evaluation with his treating psychologist.  The psychologist indicated that he had been working with the Veteran since 2008 on his PTSD symptoms.  He diagnosed the Veteran as having PTSD and assigned a GAF of 45.  The psychologist opined that the Veteran's PTSD symptoms would cause marked restriction on his activities of daily living; extreme degree of difficulty in maintaining social functioning; constant deficiencies in concentration; four or more episodes of decomposition in a work-like setting; marked ability to understand, carry out, and remember instructions; marked inability to respond appropriately to supervisors; extreme inability to respond appropriately to coworkers; and marked inability to respond appropriately to work pressures, perform simple tasks, perform repetitive tasks, and complete work-related activities in a normal workday or workweek.  These limitations were expected to last longer than 12 months.  

In an associated write up, the treating psychologist indicated that the Veteran has clear sensorium and has not demonstrated any psychosis symptoms.  He presented with "significant anxiety, which is consistent with his overall symptom profile and is reflective in significant anxiety-related psychomotor activity during clinical contact."  The psychologist further indicated that the Veteran presented with traumatic stress reactions on a daily basis-including reexperiencing, intrusive thoughts, vivid flashbacks, nightmares, insomnia, hypervigilance, heightened startle response, hyper arousal, avoidance, emotional numbing, sad mood, irritability, and deficits in concentration and attention.  The psychologist found that the Veteran had "significant impairment across multiple domains of functioning and experiences constraint of his quality of life and overall sense of well-being."  The psychologist noted that although the Veteran is diligent with his treatment to manage his symptoms, he will most likely continue to experience significant and ongoing impairment due to his PTSD symptoms.  

In a private opinion, dated in October 2009, a licensed professional counselor found that based upon review of the Veteran's GAF scores (45 and 50), he demonstrates serious impairments in social, occupational, or school functioning.  The private counselor indicated that the Veteran would not be employable in any capacity due to the severity of his PTSD symptoms.  The counselor based his opinion on review of the VA rating decision (did not include the date), and the September 2009 correspondence from the Veteran's treating psychologist.  

In December 2011, the Veteran underwent a PTSD VA examination, during which he was assigned a GAF of 65 because of "depressed mood, anxiety, and avoidance behaviors but generally functioning well and has some meaningful family relationships."  The examiner indicated that the Veteran does not meet the criteria for a major depressive disorder diagnosis as he had in the past.  The examiner noted that the Veteran was vague in describing his symptoms and has not been treated for his PTSD symptoms since December 2009.  The examiner found that the Veteran's responses to the Trauma Symptoms Inventory test were invalid based on his tendency to over-endorse symptoms.  He also endorsed symptoms not associated with PTSD or depression.  She noted that patients "with similar profiles are often exaggerating symptoms in an effort to appear worse than they actually are."  

The examiner opined that the Veteran's PTSD symptoms cause occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  

The Veteran's treating psychologist submitted another opinion, dated in March 1, 2012, indicating that the Veteran's PTSD symptoms would most likely cause him "significant occupational impairment that would represent a prohibitive challenge to his successful occupational pursuits."  He further noted that his symptoms and impairment would not likely be sufficiently accommodated in a work environment, and that his symptom profile would result in limitations that occupational function could only occur in an appropriate/accommodating work environment.  The psychologist assigned a GAF of 45.

The Veteran was afforded another VA examination in July 2012.  The RO determined that on the basis of the July 2012 VA examination, a 100 percent rating was warranted for his PTSD.  

A review of the VA treatment records dated during the appeal period shows intermittent treatment for PTSD, with the most significant treatment prior to December 2009.  Prior to July 2012, the Veteran's GAF scores ranged from 45 to 65.  

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology prior to July 6, 2012, more nearly approximates symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating prior to July 6, 2012.  38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment prior to July 6, 2012.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The Board has considered the VA treatment records, including the VA examination reports, private psychological opinion, and the opinions from the Veteran's treating psychologist, as well as the Veteran's competent statements regarding the impact of his PTSD on his occupational and social impairment.  The Veteran has competently and consistently reported significant symptoms related to his PTSD.  As will be discussed below for TDIU purposes, the Veteran is shown to have occupational impairment due to his PTSD symptoms prior to July 6, 2012.  Nevertheless, he does not meet the criteria for a 100 percent rating under Diagnostic Code 9411 because his symptoms do not show both total occupational and total social impairment due to his PTSD symptoms.   

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe as noted in the December 2011 VA examination report, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted prior to July 6, 2012.  

The Board finds, however, that a disability rating greater than 70 percent is not appropriate at any time prior to July 6, 2012, because the Veteran did not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating prior to July 6, 2012.  He does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  There is no homicidal ideation.  Although he endorsed suicidal ideation, he stated he did not have a plan and would not hurt himself due to religious beliefs.  He reported that he has a good relationship with his spouse and children.  His wife stated that the Veteran is distant, irritable, and does not participate much with the family.  Nevertheless, his symptoms appear to more closely approximate those for a 70 percent rating, but without rising to the level required for a 100 percent rating.  

Thus, the Veteran does not have total social and occupational impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 100 percent rating for PTSD, but his disability picture is more in line with the symptoms associated with a 70 percent rating.  In addition, the GAF scores ranging from 45-60 are consistent with "moderate" to "serious" impairment and not total impairment due to his PTSD symptoms.

In summary, the Board believes that the now assigned 70 percent disability rating prior to July 6, 2012, contemplates the frequency, severity, and duration of his symptoms resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Again, the evidence does not show total social impairment as required for a 100 percent disability rating.  The Board acknowledges that report of VA examination dated in December 2008 shows worsening symptoms to include memory impairment, suicidal ideation, severe and  depression.  However, the Veteran was able to sustain meaningful relationships with family and friends; therefore, total social impairment is not shown.  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level prior to July 6, 2012, as discussed above.

Additional Considerations

Consideration has been given to assigning a staged rating prior to July 6, 2012, however, at no time during the period in question has the Veteran's PTSD warranted more than the rating assigned above.  See Fenderson.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis prior to July 6, 2012.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports depression, irritability, flashbacks, nightmares, and avoidance.  As discussed above, the current 70 percent rating is adequate to fully compensate the Veteran for his psychiatric symptoms prior to July 6, 2012. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran contends that prior to July 6, 2012, his service-connected disabilities rendered him unemployable.

Prior to July 6, 2012, the Veteran was service-connected for PTSD, 70 percent; residuals of a right ankle sprain, 10 percent; tinnitus, 10 percent; malaria,  noncompensable; and bilateral hearing loss, noncompensable.  His combined rating is 80 percent.  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for a TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities rendered him unemployable

The Veteran was afforded multiple VA examinations prior to July 6, 2012.  The December 2011 examiner found that the Veteran would be still be employable regardless of his PTSD symptoms if he was accommodated.  Also of record is a private opinion (dated in 2009) finding that the Veteran is unemployable due to his PTSD symptoms, and two opinions from his VA psychologist (dated in 2009 and 2012) indicating that the Veteran's chance of employment due to his PTSD is slim.  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  In the present case, the Board concludes that entitlement to TDIU is warranted prior to July 6, 2012.  

Based upon review of the evidence as a whole, the Board finds that the Veteran is unable to secure or maintain any substantially gainful employment due to his service-connected disabilities.  Indeed the 2011 examiner found that the Veteran could perform sedentary employment despite his service-connected  PTSD.  The Board notes, however, that the realistic chances of him obtaining and retaining employment must also be considered in light of both his physical and psychological capabilities.  Although it is conceivable that there may be some occupations that the Veteran could perform, the totality of the evidence supports a finding that his service-connected disabilities (namely his PTSD) render him unable to obtain and maintain substantially gainful employment.  

Ultimately, the Board finds that preponderance of the evidence establishes that this Veteran, given his occupational history and educational level, is unable to obtain or retain substantially gainful employment due to his physically and psychologically limiting service-connected disabilities.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for an ear condition is reopened.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Prior to July 6, 2012, a 70 percent rating, but no higher, is warranted for PTSD.

Entitlement to a TDIU prior to July 6, 2012, is granted.


REMAND

Ear Disability

In light of the reopening above, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for an ear condition.

In January 2012, the Veteran underwent a VA examination for his ears.  He was diagnosed as having old perforation of the left ear drum following a 1986 reconstruction of the left ear drum.  The examiner opined that the Veteran "as likely as not, probably did have some residual degree of perforation of his left eardrum, which eventually resulted in surgical repair around 1986."  The examiner did not clearly opine as to when the perforation of the left eardrum occurred and whether it is attributable to noise exposure during service.  As such, a new opinion is necessary.  

Back and Arthritis: right wrist and neck 

The Veteran contends that he has arthritis of the right wrist and neck and a back disability attributable to his period of active duty.  

The Veteran underwent a VA general medical examination in December 2011 which indicated no disability of the back, neck, or wrist.  Thus, no opinion was obtained.  The clinical evidence of record, however, shows a current diagnosis of degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, and post-traumatic degenerative joint disease of the right wrist.  The Board finds that the December 2011 examination is inadequate with respect to the claimed back disability and arthritis of the right wrist and neck, and a new examination is warranted.  

Heart

The Veteran maintains that he has a current heart disability.  He and his wife testified to symptoms related to chest pain and irregular heartbeat.  Although the December 2011 VA examination report shows no current heart disability, it does not appear that this issue was thoroughly addressed or explored by the VA examiner.  Thus, the Board finds that it would be helpful to afford the Veteran a more thorough VA examination to determine whether he has a current heart disability attributable to his period of active duty.  

Malaria and Right Ankle

During the Veteran's January 2013 hearing, he essentially contended that his service-connected malaria and right ankle disabilities have worsened since his most recent VA examinations in December 2011.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examinations are too remote and new examinations are warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the Veteran's claims file, including any records contained in electronic format to the January 2012 VA examiner, if available, for a supplemental opinion on the service connection claim for an ear condition.  If the January 2012 examiner is not available, the claims file, including any records contained in electronic format, should be forwarded to another appropriate examination for a supplemental opinion.  

Following review of the claims file, the examiner is asked to determine whether it is at least as likely as not that the Veteran's residuals of perforation of the left eardrum had its onset during service or is otherwise related to a disease, injury, or event incurred during service, or was caused or aggravated by his service-connected bilateral hearing loss.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The supporting rationale for all opinions expressed must be provided.

It is left to the examiner's discretion whether the Veteran should be reexamined.  

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any claimed back, right wrist, and neck disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with any back, right wrist, and neck disabilities.  

Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's back disability, right wrist, and neck disabilities had their onset in service, or is otherwise related to service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3.  The AOJ should schedule the Veteran for an appropriate VA examination to determine whether the Veteran had a current heart disability, and if so, whether it is related to service.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with any heart disability present.   

Then, an opinion should be provided as to whether it is at least as likely as not that any heart disability had its onset in service, or is otherwise related to service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

4.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected right ankle disability.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes. 

The supporting rationale for all opinions expressed must be provided.

5.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected malaria.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes. 

The supporting rationale for all opinions expressed must be provided.

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


